DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on June 3, 2021 has been entered. The claims pending in this application are claims 1-19 wherein claims 6-8 and 12-17 have been withdrawn in the restriction requirement mailed on October 19, 2020. Claims 1-5, 9-11, 18, and 19 will be examined. 

Drawings
Figures 2, 3, 7A, 7B, 8, 15, and 17A to 17D submitted on June 3, 2021 have been accepted by the office. However, some words in Figure 4 submitted on June 3, 2021 still cannot be recognized.  Applicant is required to submit new Figure 4. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “the primers in (a)” in iii) should be “the primers in ii)”; and (2) “or said at least one identical probe is either the signal probe or the quencher probe” should be “or said at least one identical probe is the signal probe”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-5, 9-11, 18, and 19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amplifying a nucleic acid from a sample, does not reasonably provide enablement for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, 18, and 19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method for identification of one or more types of mycobacteria in a sample. The invention is a class of invention which the CAFC has characterized as “the .”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1-5, 9-11, 18, and 19 encompass a method for identification of one or more types of mycobacteria in a sample, comprising: a) providing: i) a sample suspected of comprising one or more mycobacteria, and ii) at least one pair of primers, wherein said primers are configured to hybridize to regions of mycobacteria nucleic acid conserved between two or more types of mycobacteria, and wherein said primers are configured to amplify a region of mycobacteria nucleic acid that varies between the two or more types of mycobacteria; and
iii)  at least two detectably distinguishable probe sets, wherein each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in ii), wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets, and the at least one identical probe is adjacent to two other probes in the at least two detectably distinguishable probe sets on the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), wherein the at least two detectably distinguishable probe sets hybridize to the mycobacteria nucleic acid amplified by the primers in (ii) such that there are no unhybridized nucleic acid bases between the at least one identical probe and the two other probes on the amplified region of mycobacteria nucleic acid amplified by the primers in (ii); the signaling probe comprising a fluorescence-emitting fluorophore with a quencher of the fluorescence-emitting fluorophore adjacent to the fluorescence-emitting fluorophore on the signaling probe such that said signaling probe does not emit a fluorescent signal above background fluorescence when not hybridized to its target sequence, the quencher probe comprising a non-fluorescent quencher such that when both the quencher probe and the signaling probe are hybridized to the adjacent nucleic acid sequences in the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), the non-fluorescent quencher of the quencher probe quenches the fluorescent signal emitted by the fluorescence-emitting fluorophore of the signaling probe, wherein said at least one identical probe is the quencher probe, wherein each end of the quencher probe is labeled with a non-fluorescent quencher, the non-fluorescent quencher on one end of the quencher probe interacts with the fluorescence-emitting fluorophore of said signaling probe from one set of the at least two detectably distinguishable probe sets and the non-fluorescent quencher on other end of the quencher probe interacts with said fluorescence-emitting fluorophore of the signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified mycobacteria nucleic acid amplified by the primers in (ii), or said at least one identical probe is either the signal probe or the quencher probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii), wherein each probe of the at least two detectably distinguishable probe sets are designed to be detectably distinguishable by (1) melting temperature, (2) emission wavelength of the fluorophore of the signaling probe, or (3) a combination thereof, b) amplifying nucleic acid from said one or more mycobacteria with the primers in (ii) to generate a single-stranded amplification product; c) detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures; d) generating a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets; and e) analyzing said temperature-dependent fluorescence signature to identify one or more mycobacterium in said sample.

Working Examples
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium.  However, the specification provides no working example for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, 18, and 19.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium. However, the specification provides no guidance for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, 18, and 19.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 1-5, 9-11, 18, and 19. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether one or more mycobacterium in a sample can be identified using the methods recited in claims 1-5, 9-11, 18, and 19.  
Although the specification shows that a mycobacterium can be identified using LATE-PCR amplification in the presence of a pair of primers and at least two detectably distinguishable probe sets, wherein said primers are configured to hybridize to regions conserved between two or more types of mycobacteria, and wherein said primers are configured to amplify a region that varies between the two or more types of mycobacteria, each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region amplified by the pair of primers, the signaling probe comprises a fluorescence-emitting fluorophore with a quencher of the fluorescence-emitting fluorophore adjacent to the fluorescence-emitting fluorophore on the signaling probe such that said signaling probe does not emit a fluorescent signal above 
background fluorescence when not hybridized to its target sequence, the quencher probe 
comprises a non-fluorescent quencher such that when both the quencher probe and the signaling probe are hybridized to the adjacent nucleic acid sequences in the amplified region amplified by the pair of primers, the non-fluorescent quencher of the quencher probe quenches the fluorescent signal emitted by the fluorescence-emitting fluorophore of the signaling probe, and the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets are identical (eg., see Examples 3 and 4, and Figures 14A to 14C, and for at least two detectably distinguishable probe sets, see rpoB on probes 1-3 and rpoB off probes 1-3 in Example 4), the scope of claim 1 is much broader than the teachings of the specification because claim 1 does not require that the amplifying step is performed using LATE-PCR and the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets are identical. 
First, since claim 1 does not require that a sample comprising one or more mycobacteria is a nucleic acid sample, if the sample comprising one or more mycobacteria is a mycobacteria sample, without lysing the mycobacteria sample and releasing nucleic acids from the mycobacteria sample, it is unpredictable how the amplifying step in step (b) of claim 1 can be performed. Furthermore, although step b) of  claim 1 requires amplifying nucleic acid from said one or more mycobacteria with the primers in (ii) to generate a single-stranded amplification product, since a double stranded amplification product generated by a regular PCR reaction comprises a single-stranded amplification product, step b) of claim 1 still can be considered as a regular PCR reaction. Since claim 1 does not require that the amplifying step is performed using LATE-PCR, the signaling probe in claim 1 does not emit a fluorescent signal above background fluorescence when not hybridized to its target sequence, the lengths of the signal probe and the quencher probe of each set of the at least two detectably distinguishable probe sets are shorter than the length of an amplified nucleic acid produced in step b) of claim 1, and it is known that a longer nucleic acid probe can replace a shorter nucleic acid probe in a complex formed by the shorter nucleic acid probe and a target nucleic acid to form a more stable duplex with the target nucleic acid (see columns 1 and 2, and Figures 1 and 2 of US Patent No. 6,238,927 B1, published on May 29, 2001) and a regular PCR produces a double-stranded DNA while LATE-PCR generates one DNA strand as product (see pages 1 and 2 of “Variants of PCR” from Wikipedia), if the amplifying step in claim 1 is performed using a regular PCR, a double-stranded PCR product is formed in step b) of claim 1 such that the antisense strand of the double-stranded PCR product competes with the at least two detectably distinguishable probe sets to bind to the sense strand of the double-stranded PCR product, the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe sets cannot hybridize with the sense strand of the of the double-stranded PCR product to form a complex with the sense strand of the double-stranded PCR product, said signaling probe in each set of the at least two detectably distinguishable probe sets cannot emit a fluorescent signal above background fluorescence, and steps c) to e) of claim 1 cannot performed. In addition, when step b) of claim 1 is performed using LATE-PCR as recited in claim 2, the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe sets can hybridize with an amplified product of LATE-PCR which is one DNA strand. Since a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets is generated by gradually dissociating each probe of the at least two detectably distinguishable probe sets from a complex formed by the amplified product of LATE-PCR and the at least two detectably distinguishable probe sets by gradually increasing the temperature of a solution comprising the complex (see Figures 14A to 14C of the specification) and “a range of temperature” in step c) of claim 1 does not include melting temperatures of the at least two detectably distinguishable probe sets, without a method step for increasing the temperature of the solution comprising the complex, it is unpredictable how a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence signatures. 
Second, although claim 1 requires that each probe of the at least two detectably distinguishable probe sets are designed to be detectably distinguishable by (1) melting temperature, (2) emission wavelength of the fluorophore of the signaling probe, or (3) a combination thereof, since it is known that different fluorophores can produce different colors (see page 3 of “Fluorophores” from Wikipedia) and the specification and available arts do not teach how to generate a temperature-dependent fluorescence signature for the fluorescence 
emitting fluorophore in each set of the at least two detectably distinguishable probe sets when the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets produce a different color signal and how to generate a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets when the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets produce a different color signal and each probe of the at least two detectably distinguishable probe sets have a different melting temperature, if the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets produces a different color signal and each probe of the at least two detectably distinguishable probe sets have a different melting temperature, it is unpredictable  how a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence signatures. 
Third, although Example 5 and Figures 17A to 17D  of the specification shows that a first mixed sample consisting of two different mycobacteria nucleic acids and a second mixed sample consisting of the two different mycobacteria nucleic acids can generate two different temperature
-dependent fluorescence signatures wherein the ratios of the two different mycobacteria nucleic acids in the first mixed sample and the second mixed sample are different, since claim 1 does not require to compare the temperature-dependent fluorescence signature based on the first mixed sample or the temperature-dependent fluorescence signature based on the second mixed sample with a temperature-dependent fluorescence signature based on a sample consisting of one of the two different mycobacteria nucleic acids and the phrase “one or more” in step e) of claim 1 can mean “two or more”,  it is unclear how two or more mycobacterium in said sample can be identified by analyzing said temperature-dependent fluorescence signatures. 
Fourth, since claim 3 does not require that sample contains nucleic acids from fluoroquinolone-resistant and fluoroquinolone-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are  different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, it is unpredicable how the fluoroquinolone-resistant mycobacteria and the fluoroquinolone-sensitive
mycobacteria can be differentiated from each other as recited in claims 3, 18, and 19. 
Fifth, since claim 9 does not require that sample contains nucleic acids from rifampin-resistant and rifampin-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-resistant mycobacteria are different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-sensitive mycobacteria, it is unpredictable how the rifampin-resistant mycobacteria and the rifampin-sensitive mycobacteria can be differentiated from each other as recited in claims 9-11. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether one or more mycobacterium in a sample can be identified using the methods recited in claims 
1-5, 9-11, 18, and 19. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
	In page 8, last paragraph bridging to page 10, second paragraph of applicant’s remarks, applicant argues that “[T]he Examiner is of the opinion that claim 1 is not enabled because it is ‘unclear how the amplifying step in claim 1 can be performed’ without the generation of a single-stranded target nucleic acid sequence.1 Applicant respectfully disagrees. However, in order to expedite prosecution, Applicant has amended claim 1, an independent claim from which all others depend, to specify that the amplification product is single-stranded. The Examiner also contends that the specification does ‘not teach how to generate a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets.’2 In response, Applicant has amended claim 1 to specify that the fluorescent signatures can be generated by probes designed to be detectably distinguishable by (1) melting temperature, (2) emission wavelength of said Fluorescence-
emitting dye, or (3) a combination thereof. Applicant respectfully submits that a person of ordinary skill in the art would understand from the instant specification that the probes can 
be detectably distinguishable by, for example, comprising the same fluorescence-emitting dyes
that are designed to hybridize to their target nucleic acid sequences at detectably different melting temperatures with their target nucleic acid sequences. Alternatively, the probes may be detectibly distinguishable by comprising fluorescence-emitting dyes of different colors.3
Finally, the Examiner is of the opinion that it is unclear how the fluoroquinolone-resistant
mycobacteria and the fluoroquinolone-sensitive mycobacteria, as well as rifampin-resistant
mycobacteria and the rifampin-sensitive mycobacteria, cannot be differentiated from each other as recited in the pending claims. Applicant respectfully contends that the working examples of the exemplification show the claimed methods are fully enabled by the application specification.
Applicant points the Examiner to Example 3 of the specification and Figures 14A-B of the
application, which shows a multiplex assay was used to provide multiple single-stranded target
nucleic acids to detect drug resistance in three genes. Example 3 specifies that the sequence of gyrA confers fluoroquinolone resistance or sensitivity, the sequence of katG confers isoniazid resistance or sensitivity, and the sequence of rpoB confers rifampicin resistance or sensitivity. Applicant also submits that the specification even discloses specific primer sequences which can be used to amplify regions of mycobacterium that confer disease resistance or sensitivity. Once amplified, probes designed according to the pending claims may then be used to identify mycobacteria in the amplification mixture. In this example, asymmetric PCR was used to generate single-stranded target sequences, and probe-target hybridizations were analyzed by the melt curve analysis using the first derivative for each fluorophore separately over a range of temperatures. Finally, Applicant submits that Example 3 of the application differentiates between probes by both melting temperature and emission wavelength (see, Figure 14, where drug resistance in genes gyrA, katG, and rpoB, are detected by probes with different emission wavelengths, and individual mycobacteria strains 202626, 15552 and 13545, for example, are differentiated by probes with distinguishable melting temperatures).4 Applicant therefore submits that the specification as filed teaches one of ordinary skill in the art to identify drug-resistant and drug-sensitive strains of mycobacteria. Applicant therefore submits that the disclosure and working examples provided in the specification as filed fully enables one of ordinary skill in the art to make and use the invention as claimed without undue experimentation. Accordingly, reconsideration and withdrawal of the rejection is respectfully requested”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
	First, although step b) of  claim 1 requires amplifying nucleic acid from said one or more mycobacteria with the primers in (ii) to generate a single-stranded amplification product, since a double stranded amplification product generated by a regular PCR reaction comprises a single-stranded amplification product, step b) of claim 1 still can be considered as a regular PCR reaction. Since claim 1 does not require that the amplifying step is performed using LATE-PCR, the signaling probe in claim 1 does not emit a fluorescent signal above background fluorescence when not hybridized to its target sequence, the lengths of the signal probe and the quencher probe of each set of the at least two detectably distinguishable probe sets are shorter than the length of an amplified nucleic acid produced in step b) of claim 1, and it is known that a longer nucleic acid probe can replace a shorter nucleic acid probe in a complex formed by the shorter nucleic acid probe and a target nucleic acid to form a more stable duplex with the target nucleic acid (see columns 1 and 2, and Figures 1 and 2 of US Patent No. 6,238,927 B1, published on May 29, 2001) and a regular PCR produces a double-stranded DNA while LATE-PCR generates one DNA strand as product (see pages 1 and 2 of “Variants of PCR” from Wikipedia), if the amplifying step in claim 1 is performed using a regular PCR, a double-stranded PCR product is formed in step b) of claim 1 such that the antisense strand of the double-stranded PCR product competes with the at least two detectably distinguishable probe sets to bind to the sense strand of the double-stranded PCR product, the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe sets cannot hybridize with the sense strand of the of the double-stranded PCR product to form a complex with the sense strand of the double-stranded PCR product, said signaling probe in each set of the at least two detectably distinguishable probe sets cannot emit a fluorescent signal above background fluorescence, and steps c) to e) of claim 1 cannot performed.
	Second, when step b) of claim 1 is performed using LATE-PCR as recited in claim 2, the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe sets can hybridize with an amplified product of LATE-PCR which is one DNA strand. Since a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets is generated by gradually dissociating each probe of the at least two detectably distinguishable probe sets from a complex formed by the amplified product of LATE-PCR and the at least two detectably distinguishable probe sets by gradually increasing the temperature of a solution comprising the complex (see Figures 14A to 14C of the specification) and “a range of temperature” in step c) of claim 1 does not include melting temperatures of the at least two detectably distinguishable probe sets, without a method step for increasing the temperature of the solution comprising the complex, it is unpredictable how a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence signatures. Furthermore, although claim 1 requires that each probe of the at least two detectably distinguishable probe sets are designed to be detectably distinguishable by (1) melting temperature, (2) emission wavelength of the fluorophore of the signaling probe, or (3) a combination thereof, since it is known that different fluorophores can produce different colors (see page 3 of “Fluorophores” from Wikipedia) and the specification and available arts do not teach how to generate a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets when the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets produce a different color signal and how to generate a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets when the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets produce a different color signal and each probe of the at least two detectably distinguishable probe sets have a different melting temperature, if the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets produces a different color signal and each probe of the at least two detectably distinguishable probe sets have a different melting temperature, it is unpredictable how a temperature-dependent fluorescence signature for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence signatures. 
	Third, although applicant argues that “[E]xample 3 specifies that the sequence of gyrA confers fluoroquinolone resistance or sensitivity, the sequence of katG confers isoniazid resistance or sensitivity, and the sequence of rpoB confers rifampicin resistance or sensitivity”, 
since claim 3 does not require that sample contains nucleic acids from fluoroquinolone-resistant and fluoroquinolone-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, it is unpredictable how the fluoroquinolone-resistant mycobacteria and the fluoroquinolone-sensitive mycobacteria can be differentiated from each other as recited in claims 3, 18, and 19. Since claim 9 does not require that sample contains nucleic acids from rifampin-resistant and rifampin-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-resistant mycobacteria are different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-sensitive mycobacteria, it is unpredictable how the rifampin-resistant mycobacteria and the rifampin-sensitive mycobacteria can be differentiated from each other as recited in claims 9-11. Furthermore, although applicant argues that “[A]pplicant also submits that the specification even discloses specific primer sequences which can be used to amplify regions of mycobacterium that confer disease resistance or sensitivity. Once amplified, probes designed according to the pending claims may then be used to identify mycobacteria in the amplification mixture. In this example, asymmetric PCR was used to generate single-stranded target sequences, and probe-target hybridizations were analyzed by the melt curve analysis using the first derivative for each fluorophore separately over a range of temperatures. Finally, Applicant submits that Example 3 of the application differentiates between probes by both melting temperature and emission wavelength (see, Figure 14, where drug resistance in genes gyrA, katG, and rpoB, are detected by probes with different emission wavelengths, and individual mycobacteria strains 202626, 15552 and 13545, for example, are differentiated by probes with distinguishable melting temperatures).4 Applicant therefore submits that the specification as filed teaches one of ordinary skill in the art to identify drug-resistant and drug-sensitive strains of mycobacteria. Applicant therefore submits that the disclosure and working examples provided in the specification as filed fully enables one of ordinary skill in the art to make and use the invention as claimed without undue experimentation”, claim 3 does not provide specific primer sequences which can be used to amplify regions of mycobacterium that confer fluoroquinolone-resistant mycobacteria and fluoroquinolone-sensitive mycobacteria and does not require that fluoroquinolone-resistant mycobacteria and fluoroquinolone-sensitive mycobacteria is differentiated by both melting temperature and emission wavelength of the signaling probe in each set of the at least two detectably distinguishable probe sets while claim 9 does not provide specific primer sequences which can be used to amplify regions of mycobacterium that confer rifampin-resistant mycobacteria and rifampin-sensitive mycobacteria and does not require that rifampin-resistant mycobacteria and rifampin-sensitive mycobacteria is differentiated by both melting temperature and emission wavelength of the signaling probe in each set of the at least two detectably distinguishable probe sets. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of iii) of step a). Although iii) of step a) requires that each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (a) and wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, since each set of the at least two detectably distinguishable probe sets only has two probes, one signaling probe and one associated quencher probe and at least one identical probe can mean three or more identical probes, it is unclear why each set of the at least two detectably distinguishable probe sets can contain three or more identical probes. Please clarify. 
Response to Arguments
In page 10, last paragraph bridging to page 11, first paragraph of applicant’s remarks, applicant argues that “[A]pplicant respectfully disagrees, Applicant submits that claim 1, an independent claim from which all others depend, recites a method of identifying mycobacteria which requires and amplification mixture comprising at least two detectably distinguishable probe sets of a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria, wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, and wherein at least one probe is shared between the at least two detectably distinguishable probe sets. Therefore, Applicant submits that claim 1 clearly and precisely informs a person skilled in the art that probe sets of the claims would not contain three identical probes, rather the probe sets are linked through an identical probe that is shared between the two probe sets (i.e., the shared probe of independent claim 1 interacts with two other probes)”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “claim 1 clearly and precisely informs a person skilled in the art that probe sets of the claims would not contain three identical probes, rather the probe sets are linked through an identical probe that is shared between the two probe sets (i.e., the shared probe of independent claim 1 interacts with two other probes)”, at least one identical probe that is shared between each set of the at least two detectably distinguishable probe sets recited in claim 1 is not identical to an identical probe that is shared between the two probe sets but is much broader than the identical probe that is shared between the two probe sets because the at least one identical probe that is shared between each set of the at least two detectably distinguishable probe sets has no top limit and can mean three or more identical probes. 

Conclusion 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	  No claim is allowed.  
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 20, 2021